Citation Nr: 9933606	
Decision Date: 11/22/99    Archive Date: 12/06/99

DOCKET NO.  97-27 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation, under 
the provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death, claimed to have resulted from VA medical 
care.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from January 1940 to 
September 1945.  The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a February 1997 rating decision, 
in which the RO denied the appellant entitlement to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1151.  The appellant filed an NOD in March 1997, and an SOC 
was issued by the RO that same month.  The appellant filed a 
substantive appeal in August 1997.  A supplemental statement 
of the case (SSOC) was also issued in August 1997.  

The Board notes that, in reviewing the record, we are aware 
that the appellant has submitted statements in which she has 
contended that she did not have any claim currently in 
appellate status.  The appellant is being represented by The 
American Legion, a recognized veterans service organization 
which, as her representative, acting on her behalf, did 
perfect the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1151, by filing a substantive appeal, on VA Form 9, in 
August 1997.  The claims file reflects that the appellant had 
previously, in August 1993, executed a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representa-tive), and, in doing, so gave The American Legion 
power-of-attorney to represent her.  See 38 C.F.R. § 20.602 
(1999).  Since the appellant has not submitted a revocation 
of The American Legion's authority to act on her behalf, or a 
statement expressly withdrawing her appeal, the issue of 
entitlement to DIC under 38 U.S.C.A. § 1151 is properly 
before us.  


FINDINGS OF FACT

1. The veteran died in March 1993, at which time he was 
service connected for an anxiety reaction, rated as 10 
percent disabling from September 1949; a muscle injury to 
the left hip and thigh as a result of a shell fragment 
wound, with residual scarring and retained foreign body, 
rated as 30 percent disabling from April 1946; a muscle 
injury to the right leg as a result of a shell fragment 
wound, with residual scarring, rated as 10 percent 
disabling from April 1946; and multiple scars of the left 
arm, left neck, and left toe, as a result of shell 
fragment wounds, rated as 10 percent disabling from April 
1946.  He was 71 years of age.

2. The Certificate of the Death reflects that the immediate 
cause of the veteran's death was cardio-respiratory 
failure, due to or as a consequence of septicemia; and 
that renal failure and peripheral vascular disease were 
other significant conditions which contributed to death, 
but did not result in the underlying cause.  

3. The claim for dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 is not plausible 
under the law, as there is no competent evidence that the 
veteran's death resulted from VA hospitalization, or VA 
medical or surgical treatment.



CONCLUSION OF LAW

The appellant's claim for entitlement to dependency and 
indemnity compensation, under the provisions of 38 U.S.C.A. 
§ 1151, for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record discloses that the veteran died at the 
VA Medical Center (VAMC) in Albany in March 1993.  His 
Certificate of Death indicates that the immediate cause of 
death was cardio-respiratory failure, due to or as a 
consequence of septicemia.  Renal failure and peripheral 
vascular disease are listed as other significant conditions 
contributing to death, but not resulting in the underlying 
cause.  The certificate shows the veteran's age at death as 
71 years.

The Board also notes that, at the time of his death, the 
veteran was service connected for an anxiety reaction, rated 
as 10 percent disabling from September 1949; a muscle injury 
to the left hip and thigh as a result of a shell fragment 
wound, with residual scarring and retained foreign body, 
rated as 30 percent disabling from April 1946; a muscle 
injury to the right leg as a result of a shell fragment 
wound, with residual scarring, rated as 10 percent disabling 
from April 1946; and multiple scars of the left arm, left 
neck, and left toe, as a result of shell fragment wounds, 
rated as 10 percent disabling from April 1946.  His overall 
service-connected disability rating was a combined 50 
percent, from 1949 until his death.

As correctly set forth by the RO, the veteran's service 
medical records do not reflect any findings or diagnosis of a 
heart or respiratory disorder, septicemia, kidney or renal 
disorders, or vascular disease.  As noted above, the veteran 
sustained several shell fragment wounds in service; these 
were incurred in action against the enemy on Guadalcanal in 
October 1942.  None of those injuries involved the heart, 
lungs, or other vital organs.  Following initial treatment 
for his wounds, he was noted to have an acute wound infection 
of his left foot in January 1943.

A report of Physical Examination, dated in February 1944, 
noted the veteran's normal skin and glands, respiratory 
system, heart and blood vessels, and genito-urinary system.  
With respect to any defects, the Physical Examination report 
noted that he walked with a limp as a result of shrapnel 
injuries to his left thigh and leg.  In September 1945, the 
veteran was medically discharged from service as a result of 
psychoneurosis.  At the time, no other physical defects were 
reported.  

In October 1945, the veteran was service connected for 
anxiety neurosis, and for the residuals of his in-service 
injuries to his right leg and left arm and leg.  In August 
1949, the veteran notified the RO that he had considerable 
trouble with his left foot.  He noted that, during the 
winter, he experienced pain from his left foot up to his left 
hip, and that he needed on occasion to use a cane.  The 
veteran reported, in addition, that he could not put full 
weight on his left foot and that he suffered from a 
pronounced limp.  

In April 1978, the veteran was medically examined for VA 
purposes.  He reported he was working as a truck driver.  He 
complained of chronic pain in his left leg, and that such 
pain had kept him in a chronic state of tension throughout 
the years.  Upon clinical evaluation, the general medical 
examiner noted that all limbs were of normal contour, with no 
loss of soft tissue.  Multiple small scars were noted, and 
the diagnosis was of multiple shrapnel wound residuals, left 
arm, left thigh and leg, neck, and right leg and foot, with 
multiple retained metallic foreign bodies.  The 
neuropsychiatric examiner's diagnosis was traumatic 
neuropathy of the left tibial nerve, as well as anxiety 
neurosis.  

In December 1988, the RO received from the veteran a claim 
for non-service-connected disability pension, on VA Form 21-
527 (Income-Net Worth and Employment Statement), dated in 
August 1988, in which he noted that his legs and hips became 
very painful, weak, and fatigued, when walking or standing.  
The RO notified the veteran, by letter of May 1989, that his 
countable annual income exceeded the limit provided by law 
for pension entitlement, and that he would continue to 
receive the disability compensation currently in effect.

Thereafter, as noted above, the veteran died in March 1993.  

In May 1993, the appellant submitted to the RO a formal claim 
for dependency and indemnity compensation.  The RO also 
received a medical record from the New Rochelle Hospital, 
dated in October 1992.  The record noted the veteran leaving 
the hospital facility against the advice of his treating 
physician and hospital authorities.  

That same month, May 1993, the RO received a statement from 
Marvin Moser, M.D., dated in March 1993.  Dr. Moser reported 
that he had seen the veteran in October 1992, after not 
having seen him since 1985.  He noted that, in the interim, 
the veteran had been placed on dialysis at the Westchester 
County Medical Center and had been hospitalized on a number 
of occasions for aortic valve disease, problems with 
dialysis, possible myocardial infarction, severe anemia, and 
cardiac bypass surgery.  In addition, the veteran had been 
treated for prostatic cancer.  Dr. Moser noted that, in 
October 1992, he had diagnosed the veteran with congestive 
heart failure and pleural effusions.  The veteran was also 
found to be suffering from shortness of breath.  Dr. Moser 
noted that, when he saw the veteran again in November and 
December 1992, as well as in January 1993, there was little 
change in his condition, and he continued to undergo kidney 
dialysis at Westchester County Medical Center.  In summary, 
Dr. Moser reported that the veteran's prognosis had been very 
poor, with renal failure, a significant degree of 
atherosclerosis, as well as tight aortic stenosis which could 
not be repaired because of the presence of numerous other 
illnesses.  

Also in May 1993, the RO received medical records from Frank 
Taliercio, M.D., and the Westchester County Medical Center, 
dated in March 1992, April 1992, and January 1993.  These 
records noted treatment for dermatitis of unknown origin, 
actinic keratosis, as well as two tumors on the dorsum of the 
veteran's right hand.   

In a September 1993 rating action, the appellant was denied 
service connection for the cause of the veteran's death.  

In May 1994, the appellant submitted a statement to the RO in 
which she reported that, because of the veteran's shrapnel 
wounds, he had been unable to walk or run any great distance.  
She noted that the veteran had undergone vascular surgery to 
his left leg in December 1985 and hernia surgery in January 
1986, and had been confined to a wheelchair beginning in the 
latter part of 1993.  

In June 1994, the RO received medical records from the VAMC 
in Albany, covering the veteran's terminal hospitalization, 
which extended from his admission at 4:51 pm on February 28, 
1993, to the time of his death at 12:20 pm on the following 
day, March 1, 1993.  The discharge summary noted that the 
veteran had reported to the emergency room complaining of 
left leg pain.  He described his pain as worsening over six 
months, with blisters forming during the past three months on 
his left foot.  The left foot was noted to be swollen, with a 
necrotic purple area to include the toes.  In addition, there 
was some wet drainage.  The veteran reported that he had 
received antibiotic therapy with his dialysis but the leg had 
continued to worsen.  Cultures were noted to have been taken 
from the left foot drainage, and the veteran was started on 
intravenous antibiotics of Vancomycin, Amikacin and 
Clindamycin.  The record reflects that the issue of DNR ("Do 
Not Resuscitate") was discussed with the family and the 
patient, and it was determined that the patient would be DNR.  
When his respiration and pulse ceased the next day, he was 
declared dead.  Final diagnoses reported were septicemia, 
gangrene of the left lower extremity, cardiorespiratory 
failure, end stage renal disease, hypertension, coronary 
artery disease, and peripheral vascular disease.  In addition 
to the discharge summary, a radiographic study of the 
veteran's left foot, dated in February 1993, revealed 
phleboliths present, with shortening of the 4th tarsal and 
irregular formation of the head of the 2nd metatarsal.  An X-
ray study of the veteran's chest, also in February 1993, 
revealed an enlarged heart with probable small pleural 
effusions present.  

Subsequently, the RO received medical records from the 
Visiting Nurse Services, dated in February and March 1993.  
These records noted the veteran's home care treatment, and 
reported his state of health at that time as being very poor.  
The veteran was also noted to have ulcers on his left foot at 
the base of all five toes, including ulceration between the 
toes, with these areas blackened.  

Thereafter, the RO received VAMC Castle Point medical 
records, dated in April and May 1992.  A record dated in 
April 1992 noted the veteran's complaints of continuous pain 
and swelling in his left foot. He was also noted to be 
suffering from severe peripheral vascular disease.  The same 
record reported that the veteran had undergone a femoral 
angiogram in March 1992, followed by a balloon angioplasty. 

In January 1995, the veteran's claim of service connection 
for the cause of the veteran's death was reconsidered and 
denied by the RO.  

A letter from the appellant, received in March 1996, 
discussed the veteran's condition and his treatment during 
his final hospitalization at the Albany VAMC.  This letter 
was supplemented by a Statement in Support of Claim submitted 
in April 1996, in which the appellant, with the assistance of 
her representative, contended that the septicemia which 
caused the veteran's death should have been treated with 
medications given through dialysis.

In March 1996, the RO received additional medical records 
from the Albany VAMC, dated in February and March 1993.  
These records reiterated previous clinical findings with 
respect to the veteran's hospital admission for an infected 
left foot with necrotic features.  In particular, a treatment 
record dated in March 1993 noted that the veteran had been 
considered for dialysis, but that it was decided such 
treatment could not be undertaken, given that his blood 
pressure was so low at the time.  

Thereafter, the RO secured a VA medical opinion as to whether 
there was an inappropriate administration of antibiotics 
(intravenous rather than through a dialysis machine) to the 
veteran during his treatment in February and March 1993.  In 
this respect, a VA physician entered a notation, on a 
September 1996 deferred rating decision, that he had reviewed 
the veteran's claims file, and that the veteran's antibiotic 
treatment at the Albany VAMC was appropriate.  It was also 
noted that the veteran's septicemia had existed prior to his 
admission to the hospital facility.  

In May 1997, the RO obtained an additional medical opinion 
from a staff physician at the VAMC in New York.  He, in turn, 
consulted with both the Director of the Hemodialysis Unit and 
the Assistant Chief of Infectious Diseases at that VAMC.  The 
medical conclusions reached and reported were that there was 
no difference between giving antibiotics via dialysis or 
administering them via a separate intravenous line.  It was 
further opined that, given that the veteran's systolic blood 
pressure at the time was 60 mm Hg, he was not a candidate for 
dialysis.  The report further indicated that, in a patient 
presenting with sepsis and shock, a separate intravenous line 
administration would be preferable due to a time delay that 
might be incurred getting a patient to the dialysis unit and 
prepared for the dialysis.  Finally, the empiric choice of 
Vancomycin, Amikacin, and Clindamycin as initial antibiotics 
was noted to have been entirely appropriate.  

In September 1997, the appellant submitted to the RO a 
medical statement from Sateesh Babu, M.D., dated in February 
1992.  Dr. Babu noted that the veteran had been examined 
previously for severe ischemia of the left foot, but had had 
an angiogram that month which revealed a normal aortoiliac 
pattern, superficial femoral arteries bilaterally, stenosis 
of the left superficial femoral artery in the distal part, 
and reasonably normal popliteal above and below the knee, 
with virtually no arteries in the leg or foot.  The stenosis 
in the left superficial femoral artery was noted to have been 
dilated successfully.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed in March 1996.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim has been adjudicated by the RO, and is being 
reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well grounded claim.  See Elkins v. West, 12 Vet.App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999); Jimison v. West, ___ Vet.App. 
___, No. 98-551, slip op. at 3 (Oct. 1, 1999).

Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization 
or medical or surgical treatment.  In this instance, the 
first requirement of well-groundedness, evidence of a current 
disability, is met (the current disability being the 
veteran's death).  

A review of the evidence reflects that the veteran had 
reported to the emergency room at the VAMC in Albany, 
complaining of left leg pain.  He described his pain as 
worsening over six months and the left foot was noted to be 
swollen, with a necrotic purple area to include his toes.  In 
addition, there was some wet drainage.  The veteran reported 
that he had received antibiotic therapy with his dialysis but 
the leg had continued to worsen.  Cultures were noted to have 
been taken from the left foot drainage, and the veteran was 
started on intravenous antibiotics of Vancomycin, Amikacin, 
and Clindamycin.  Within 24 hours of his admission into the 
hospital, the veteran expired.  The final diagnoses reported 
were septicemia, gangrene of the left lower extremity, 
cardiorespiratory failure, end stage renal disease, 
hypertension, coronary artery disease, and peripheral 
vascular disease.

The appellant has contended that the veteran's death was 
caused in part by his being refused dialysis treatment, 
which, it is asserted, was the only method available by which 
the veteran could receive antibiotics.  Medical opinions of 
record with respect to the veteran's treatment have noted 
that there was no difference in giving antibiotics via 
dialysis or via a separate intravenous line.  In addition, 
given that the veteran's systolic blood pressure at the time 
was 60 mm Hg, the medical experts consulted indicated that he 
was not a candidate for dialysis.  Moreover, it was pointed 
out that, in a patient presenting with sepsis and shock, a 
separate intravenous line administration would be preferable 
due to the a time delay that might be encountered in 
transferring the patient to the dialysis unit and prepared 
for the dialysis.  Finally, the empiric treatment choice of 
Vancomycin, Amikacin, and Clindamycin as initial antibiotics 
was reported as entirely appropriate.  

We recognize that, as discussed above, neither VA fault nor 
an event not reasonably foreseeable is required in order for 
a claim to be granted under the law applicable to this 
appeal.  Nevertheless, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence that the veteran's death resulted from VA 
hospitalization or medical or surgical treatment.  In this 
instance, the medical evidence reflects that the veteran's 
treatment at the VAMC Albany was appropriate.  Furthermore, 
the appellant has not presented nexus evidence establishing 
that the veteran's death was related to his medical 
treatment.  

We note that we have reviewed the appellant's numerous 
statements and contentions with respect to the veteran's 
medical history and condition.  This includes numerous 
documents associated with the veteran's treatment at the VAMC 
Albany.  While the Board does not doubt the sincerity of the 
appellant's contention that the veteran's death was the 
result of his treatment at the VAMC Albany, in particular 
being denied dialysis treatment, we note that she does not 
meet the burden of presenting evidence of a well-grounded 
claim under section 1151 merely by presenting her own 
assertions, however strongly they may be felt because, as a 
lay person, she is not competent to offer medical opinions.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998).  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, in view of the foregoing, the Board holds, based 
upon the evidence in this case, that the veteran's death, for 
which benefits are claimed by the appellant under 38 U.S.C.A. 
§ 1151, has not been shown, by competent evidence, to have 
resulted from VA hospitalization or medical or surgical 
treatment.  Accordingly, the claim is not well grounded, and 
benefits under section 1151 may not be granted.  


ORDER

Entitlement to dependency and indemnity compensation, under 
the provisions of 38 U.S.C.A. § 1151, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

